Name: Decision No 4/97 of the ACP-EC Customs Cooperation Committee of 15 September 1997 amending Decision No 1/97 of the ACP-EC Customs Cooperation Committee of 21 February 1997 derogating from the definition of 'originating products' to take account of the special situation of Lesotho regarding the production of preserved asparagus (HS heading 2005.60)
 Type: Decision
 Subject Matter: Africa;  European Union law;  cooperation policy;  foodstuff;  international trade;  plant product
 Date Published: 1997-10-08

 Avis juridique important|21997D1008(03)Decision No 4/97 of the ACP-EC Customs Cooperation Committee of 15 September 1997 amending Decision No 1/97 of the ACP-EC Customs Cooperation Committee of 21 February 1997 derogating from the definition of 'originating products' to take account of the special situation of Lesotho regarding the production of preserved asparagus (HS heading 2005.60) Official Journal L 275 , 08/10/1997 P. 0010 - 0011DECISION No 4/97 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEE of 15 September 1997 amending Decision No 1/97 of the ACP-EC Customs Cooperation Committee of 21 February 1997 derogating from the definition of 'originating products` to take account of the special situation of Lesotho regarding the production of preserved asparagus (HS heading 2005.60) (97/653/EC) THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989, and in particular Article 31 (9) and (10) of Protocol 1 thereto,Having regard to Decision No 1/97 of the ACP-EC Customs Cooperation Committee of 21 February 1997 derogating from the definition of 'originating products` to take account of the special situation of Lesotho regarding the production of preserved asparagus (HS heading 2005.60) (1),Whereas this derogation was granted for the period from 1 November 1996 to 31 October 1999; whereas for each of the three periods starting on 1 November of each year and ending on 31 October of the following year, the amounts granted for the products covered by the derogation are respectively 330, 280 and 300 tonnes;Whereas, on 29 April 1997, the African, Caribbean and Pacific States (ACP States) submitted a request on behalf of the Government of Lesotho for a prolongation of Decision No 1/97 of the ACP-EC Customs Cooperation Committee of 21 February 1997, until 29 February 2000 for a quantity of 266 tonnes in order to cover the totality of the period of validity of the fourth ACP-EEC Convention;Whereas the derogation requested is in compliance with the conditions laid down in the Protocol; whereas Lesotho is land-locked and is one of the least-developed countries; whereas such a derogation is of importance for the social and economic situation of the people of Lesotho and of their asparagus industry; whereas Lesotho is unable to operate cumulation of origin with other ACP countries or with the Community in the short term;Whereas, in view of the low volume of imports involved and the limited duration of the derogation, it is not likely to cause serious injury to any industry established in the Community,HAS DECIDED AS FOLLOWS:Article 1 Decision No 1/97 is amended as follows:1. in Article 2, the period from '1 November 1996 to 31 October 1999` is replaced by '1 November 1996 to 29 February 2000`;2. the Annex is replaced by the Annex to this Decision.Article 2 This Decision shall enter into force on the date of its adoption.Done at Brussels, 15 September 1997.For the ACP-EC Customs Cooperation CommitteeJ. CURRIEA. NTIM ABANKWAThe Joint Chairmen(1) OJ L 91, 5. 4. 1997, p. 31.ANNEX >TABLE>